Battle, J. The evidence adduced in the trial of the appellant in the circuit court failed to show that he sold and gave away, and caused to be sold and given away, and kept for sale and to be given away, and allowed to be kept for sale and to be given away, in the Baird Saloon building, in the town of Paragould, in the county of Greene and State of Arkansas, ardent, vinous, malt, fermented, and intoxicating liquors, and thereby failed to prove that he was guilty of the offense charged against him. Having alleged that the liquors were sold and given away, and were kept for sale and to be given away, in the Baird Saloon building, it devolved upon the state to prove it in order to convict. Proof of sale and gift, and keeping for sale and gift, in any other place would not be sufficient. Shover v. State, 10 Ark. 259; State v. Anderson, 30 Ark. 131. Reversed and remanded.